Exhibit 10.30.3
(USB LOGO) [d67619d6761902.gif]

     
Date:
  March 5, 2009
 
   
To:
  Ashford Hospitality Limited Partnership (“Counterparty”)
 
   
Attention:
  Swaps Administration
 
   
From:
  UBS AG, London Branch (“UBS AG”)
 
   
Subject:
  Flooridor Transaction
 
  UBS AG Ref: 43374524

Dear Sirs:
The purpose of this communication is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below. This
Confirmation constitutes a “Confirmation” as referred to in the Master Agreement
or Agreement specified below.
The definitions contained in the 2006 ISDA Definitions as published by the
International Swaps and Derivatives Association, Inc. (“the Definitions”), are
incorporated into this Confirmation. In the event of any inconsistency between
any of the definitions listed above and this Confirmation, this Confirmation
will govern.
You and we have agreed to enter into this Agreement in lieu of negotiating a
Schedule to the 1992 ISDA Master Agreement (Multicurrency-Cross Border) form
(the “ISDA Form Master Agreement”) but, rather, an ISDA Form Master Agreement
shall be deemed to have been executed by you and us on the date we entered into
the Transaction. In the event of any inconsistency between the provisions of
this Agreement and the Definitions or the ISDA Form Master Agreement, this
Agreement shall prevail for purposes of the Transaction. Terms used and not
otherwise defined herein, in the ISDA Form Master Agreement. Each reference to a
“Section” “of this Agreement” will be construed as a reference to a Section of
the ISDA Form Master Agreement.
The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

     
General Terms
   
 
   
Trade Date:
   03 March 2009
 
   
Effective Date
   14 December 2009
 
   
Termination Date:
  13 December 2010, subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
Calculation Amount:
  USD 3,600,000,000.00

 



--------------------------------------------------------------------------------



 



     
Additional Provisions
   
 
   
Seller of the Swap Transaction:
  UBS AG
 
   
Buyer of the Swap Transaction:
  Counterparty
 
   
Calculation Agent:
  UBS AG; provided, however, that if an Event of Default occurs with respect to
UBS AG, then the Counterparty shall be entitled to appoint a financial
institution that could qualify as a Reference Market-maker to act as Calculation
Agent.
 
   
Business Days:
  New York
 
   
Broker:
  None
 
   
Fixed Amounts
   
 
   
Fixed Rate Payer:
  Counterparty
 
   
Fixed Amount:
  USD 8,450,000.00
 
   
Fixed Rate Payer Payment Date:
  05 March 2009, subject to adjustment in accordance with the Business Day
Convention specified below.
 
   
Business Day Convention:
  Modified Following
 
   
Floating Amounts
   
 
   
Floor I
   
 
   
Seller of Floor I:
  UBS AG
 
   
Buyer of Floor I:
  Counterparty
 
   
Calculation Agent:
  UBS AG, unless otherwise stated in the Schedule to the Master Agreement.
 
   
Business Days:
  New York
 
   
Broker:
  None
 
   
Floor I Payment Details
   
 
   
Floating Rate Payer:
  UBS AG
 
   
Floor Rate:
  1.25 percent per annum

 



--------------------------------------------------------------------------------



 



     
Floor II
   
 
   
Seller of Floor II:
  Counterparty
 
   
Buyer of Floor II:
  UBS AG
 
   
Calculation Agent:
  UBS AG, unless otherwise stated in the Schedule to the Master Agreement.
 
   
Business Days:
  New York
 
   
Broker:
  None
 
   
Floor II Payment Details
   
 
   
Floating Rate Payer:
  Counterparty
 
   
Floor Rate:
  0.75 percent per annum
 
    The following details refer to both Floor I and Floor II:
 
   
Effective Date
  14 December 2009
 
   
Termination Date:
  13 December 2010, subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
Notional Amount:
  USD 3,600,000,000.00
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  One month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Floating Rate Payer Period End Dates:
  13 January, 13 February, 13 March, 13 April, 13 May, 13 June, 13 July, 13
August, 13 September, 13 October, 13 November, 13 December in each year, from
and including 13 January 2010, up to and including the termination date, subject
to adjustment in accordance with the Modified Following Business Day Convention.
 
   
Floating Rate Payer Payment Dates:
  13 January, 13 February, 13 March, 13 April, 13 May, 13 June, 13 July, 13
August, 13 September, 13 October, 13 November, 13 December in each year, from
and including 13 January 2010, up to and including the termination date, subject
to adjustment in accordance with the Business Day Convention specified below.
 
   
Reset Dates:
  First day of each Calculation Period.

 



--------------------------------------------------------------------------------



 



     
Business Day Convention:
  Modified Following

Additional Provisions

(i)   “Specified Entity” shall mean none for both UBS AG and the Counterparty  
(ii)   “Specified Transaction” shall have the meaning specified in Section 14 of
the Agreement and shall also include any forward contracts, precious metals
transactions, letters of credit reimbursement obligations and indebtedness for
borrowed money (whether or not evidenced by a note or similar instrument) now
existing or hereafter entered into between a party to this Agreement and the
other party to this Agreement.   (iii)   The “Cross Default” provisions of
Section 5(a)(vi) of the Agreement will be inapplicable to UBS AG and the
Counterparty.   (iv)   The “Credit Event Upon Merger” provisions of
Section 5(b)(iv) of the Agreement will be inapplicable to UBS AG and the
Counterparty.   (v)   The “Automatic Early Termination” provision of Section
6(a) of the Agreement will be inapplicable to UBS AG and the Counterparty.

(vi)   The “Additional Termination Event” provision of Section 5(b)(v) of the
Agreement will be inapplicable to UBS AG and the Counterparty   (vii)  
Severability. If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision will not be applicable if any provision of Section 2, 5, 6 or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with, such section) is held to be invalid or
unenforceable, provided, further, that the parties agree to first use reasonable
efforts to amend the affected provisions of Section 2, 5, 6 or 13 (or any
definition or provision in Section 14 to the extent it relates to, or is used in
or in connection with, such section) so as to preserve the original intention of
the parties..       The parties shall endeavor to engage in good faith
negotiations to replace any invalid or unenforceable term, provision, covenant
or condition with a valid or enforceable term, provision, covenant or condition,
the economic effect of which comes as close as possible to that of the invalid
or unenforceable term, provision, covenant or condition.   (viii)   Consent to
Recording. Each party hereto consents to the monitoring or recording, at any
time and from time to time, by the other party of any and all communications

 



--------------------------------------------------------------------------------



 



    between officers or employees of the parties, waives any further notice of
such monitoring or recording, and agrees to notify its officers and employees of
such monitoring or recording.   (ix)   Waiver of Jury Trial. EACH PARTY
IRREVOCABLY WAIVES ANY AND ALL       RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, ANY CREDIT SUPPORT DOCUMENT TO
WHICH IT IS A PARTY, OR ANY TRANSACTION. EACH PARTY ALSO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO THE OTHER PARTY’S ENTERING INTO THIS
AGREEMENT.   (x)   No Default by Fixed Rate Payer. Notwithstanding anything in
the Agreement to the contrary, if Fixed Rate Payer has paid Floating Rate Payer
the Fixed Amount when and where due, no Event of Default or Termination Events
shall apply to Fixed Rate Payer. Upon payment of the Fixed Amount, Floating Rate
Payer may not designate an Early Termination Date with respect to Fixed Rate
Payer.   (xi)   Governing Law. The parties to this Agreement hereby agree that
the law of the State of New York shall govern their rights and duties in whole
without regard to the conflict of law provisions thereof (other than New York
General Obligations Law Sections 5-1401 and 5-1402).   (xii)   Set-Off will not
apply.   (xv)   Multibranch Party. For the purpose of Section 10(c) of the
Agreement:

  (i)   UBS AG is a Multibranch Party and may act through its branches in any of
the following territories or countries: England and Wales and the United States
of America.     (ii)   Counterparty is not a Multibranch Party.

(xvi)   Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:

  (i)   Market Quotation will apply.     (ii)   The Second Method will apply.

(xvii)   Transfer. (i) UBS AG and Counterparty agree that either party may
transfer its rights and obligations under this Confirmation in whole and in part
and (ii) Section 7 of this Agreement is hereby amended by: adding in the third
line thereof after the word “party,” the words “which consent will not be
unreasonably withheld or delayed”; provided, however, as long as such transfer
does not bifurcate the Swap Transaction or otherwise give rise to credit costs.
  (xviii)   Credit Support Document(s). NONE   (xix)   Credit Support Provider.
Not Applicable for UBS AG or Counterparty.   (xx)   The purchased floor and sold
floor (the “Flooridor Transaction”) form a single Swap Transaction, with
payments under this Flooridor Transaction to be netted on each Scheduled Payment
Date.

 



--------------------------------------------------------------------------------



 



Payer Tax Representations
For the purposes of Section 3(e) of the ISDA Form Master Agreement, UBS AG and
Counterparty will make the following representation: it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii) or 6(e) of the ISDA Form Master Agreement) to be made by
it to the other party under this Agreement. In making this representation, it
may rely on (i) the accuracy of any representations made by the other party
pursuant to Section 3(f) of the ISDA Form Master Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of the
ISDA Form Master Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) and the
other party does not deliver a form or document under Section 4(a)(iii) of this
Agreement by reason of material prejudice to its legal or commercial position.
Payee Tax Representations
For the purpose of Section 3(f) of the Master Agreement, UBS AG makes the
following representations: it is a non-U.S. branch of a foreign person for U.S.
federal income tax purposes.
For the purpose of Section 3(f) of the Master Agreement, Counterparty makes the
following representations:

    it is a limited partnership organized under the laws of the State of
Delaware and is regarded as a ”United States person” as that term is defined in
Internal Revenue Code Section 7701(a)(30).

Agreement to Deliver Documents
For the purposes of Section 4(a)(i) and (ii) of the Master Agreement, the
parties agree to deliver the following documents as applicable.

 



--------------------------------------------------------------------------------



 



          Party required to   Form/Document/Certificate   Date by which to
deliver document       be delivered
UBS AG and Counterparty
  Any form or document required or reasonably requested to allow the other party
to make payments without any deduction or witholding for or on account of any
Tax, or with such deduction or withholding at a reduced rate.   Promptly upon
reasonable demand by the other party.

              Party required to   Form/Document/   Date by which to   Covered by
Section 3(d) deliver document   Certificate   be delivered   Representation
UBS AG and Counterparty
  Any documents required by the receiving party to evidence the authority of the
delivering party for it to execute and deliver this Confirmation to which it is
a party, and to evidence the authority of the delivering party to perform its
obligations under this Confirmation   Upon the execution and delivery of this
Confirmation   Yes
 
           
UBS AG and Counterparty
  A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing this Confirmation  
Upon the execution and delivery of this Confirmation   Yes

 



--------------------------------------------------------------------------------



 



              Party required to   Form/Document/   Date by which to   Covered by
Section 3(d) deliver document   Certificate   be delivered   Representation
Counterparty
  True and correct copy of the constitutive documents of the company (the
partnership agreement or limited partnership agreement and limited partnership
certificate, as applicable, and any other relevant document), which have been
certified by an officer or the relevant public authority where on file   Upon
the execution and delivery of this Confirmation   Yes
 
           
Counterparty
  Certificate of incorporation or formation, as applicable, of the General
Partner   Upon the execution and delivery of this Confirmation   Yes

Relationship Between Parties
Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (in the absence of a written Agreement
between the parties which expressly imposes affirmative obligations to the
contrary for this Transaction):
(a) Non-Reliance. UBS AG is acting for its own account, and has made its own
independent decision to enter into this Transaction. The Counterparty is acting
on behalf of the Trust and has been instructed to enter into this Transaction,
and such Transaction is appropriate or proper for it based upon its own
judgement and upon advice from such advisers as it has deemed necessary. Each
party is not relying on any communication (written or oral) of the other party
as investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanation relating to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

 



--------------------------------------------------------------------------------



 



(b) Assessment and Understanding. Each party is capable of assessing the merits
of and understands (on its own behalf or through independent professional
advice); and accepts, the terms, conditions and risks of this Transaction. Each
party is also capable of assuming and assumes, the risks of this Transaction.
(c) Status of the Parties. Neither party is acting as a fiduciary for nor as an
adviser to the other in respect of this Transaction.
(d) Eligible Contract Participant. Each party constitutes an “eligible contract
participant” as such term is defined in Section 1a(12) of the Commodity Exchange
Act, as amended.
References in this clause to “a party” shall, in the case of UBS AG and where
the context so allows, include references to any affiliate of UBS AG.

     
Account Details for UBS AG:
   
Currency:
  USD
Correspondent Bank:
  UBS AG, STAMFORD BRANCH
 
   
ABA No:
  026007993
 
   
Favour:
  UBS AG LONDON BRANCH
 
   
Account No:
  101-wa-140007-000

     
Payments to Counterparty:
   
Currency:
  USD
Correspondent Bank:
  JP Morgan Chase Bank
ABA No:
  021-000-021
Account No.:
  088-06397111
Account Name:
  Ashford Hospitality LP
Ref:
   

 



--------------------------------------------------------------------------------



 



Offices

(a)   The office of UBS AG for the Swap Transaction is London; and       The
office of the Counterparty for the Swap Transaction is DALLAS, TX

Contact Names at UBS AG:

         
Pre Value Payments:
  Pre Value Payment Investigations:   (44) 20 7568 2665
Post Value Payments:
  Post Value Payment Investigations:   (44) 20 7567 8999
Confirmation Queries:
  Phillip Thompson   Phone: (203) 719-8305
 
      Fax: (203-719-3639
ISDA Documentation:
  Credit Risk Management:   (44) 20 7568 9645
Swift:
  UBSWGB2L    
Fax:
  (44) 20 7567 2685/2990    
Address:
  UBS AG    
 
  100 Liverpool Street    
 
  London EC2M 2RH    

 



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by executing a copy of this Confirmation and returning it to us
or by sending to us a letter or facsimile substantially similar to this letter,
which letter or facsimile sets forth the material terms of the Transaction to
which this Confirmation relates and indicates your agreement to those terms or
by sending to us a return letter or facsimile in the form attached.
This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.
Yours Faithfully
For and on Behalf of
UBS AG, London Branch

             
By:
      By:    
 
  -s- Jonathan McTernan [d67619d6761903.gif]       -s- Esther Higgs
[d67619d6761904.gif]
Name :
  Jonathan McTernan   Name :   Esther Higgs
Title:
  Director   Title:   Director

Agreed and Accepted as of the Trade Date
By: Ashford Hospitality Limited Partnership

     
By:
  By:
 
   
Name :
  Name:
Title :
  Title:

UBS AG London Branch, 1 Finsbury Avenue, London, EC2M 2PP
UBS AG is a member of the London Stock Exchange and is regulated in the UK by
the Financial Services Authority.
Representatives of UBS Limited introduce trades to UBS AG via UBS Limited.

 